DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 6, and 9-12 are pending. 

Examiner Response to Arguments
Applicant Arguments: Regarding independent claims, applicant's arguments that the combination of 3GPP and Lim reference does not disclose all limitations as cited in claim 1 and 12 (See applicant’s response pages 4-7).

Examiner Response: In response, applicant arguments have been fully considered, unfortunately the arguments are not persuasive. Examiner appreciated applicants’ effort to amend the claims to include additional limitations; unfortunately the additional limitations are clearly disclosed in the cited reference 3GPP and Lim. 
The cited reference 3GPP and Lim teaches the limitations below:
a transceiver configured with intra-band non-contiguous DC (3GPP discloses in Section 5.2 (page 23) the used of intra-band non-contiguous EN-DC. Lim also discloses in Fig. 10 a concept illustrating intra-band carrier aggregation (CA) (i.e. intra-band contiguous CA, and intra-band non-contiguous CA)).
configured to transmit an uplink signal and receive a downlink signal; and a processor configured to control the transceiver, wherein based on (i) the E-UTRA including at least E-UTRA operation band 41 (See 3GPP table 6.67.1-1 (page266) which discloses DC band combination between E-UTRA and NR Band 41 (i.e. 41 and n41)), 
(ii) [[that]] the NR  including at least NR operation band 41, and (iii) that a band to be protected is E-UTRA operation band 30, the transceiver is configured with a predetermined maximum level of a spurious emission (3GPP discloses in table 6.67.3-3 a list of  the protected bands required for the dual connectivity configuration for example DC_41A_n41A, among the list of protected bands there is E-UTRA band 30. Table 6.67.3-3 further discloses that use of maximum level of a spurious emission to protect the bands from the list of bands).
wherein the predetermined maximum level of a spurious emission is -40 dBm (Lim discloses in ¶0015 transmitting, from the BS to the first UE, a value of additional maximum power reduction (A-MPR) to protect the second UE. If the first UE is applied with −40 dBm/MHz as a maximum limit of spurious emission for coexistence requirement with the adjacent another UE. Lim also discloses in table 16).
                           
    PNG
    media_image1.png
    719
    514
    media_image1.png
    Greyscale


wherein the E-UTRA operation band 41 includes an uplink frequency range of 2496 MHz to 2690 MHz and a downlink frequency range of 2496 MHz to 2690 MHz, and wherein the NR operation band 41 includes an uplink frequency range of 2496 MHz to 2690 MHz and a downlink frequency range of 2496 MHz to 2690 MHz (3GPP clearly discloses in table 6.67.1-1 (page 266) operating bands ranges which includes the frequency ranges for UL/DL for both E-UTRA and NR bands). 
Therefore, the combination of 3GPP and Lim discloses all features cited in the independent claims.
The reasoning stated above also applies to other pending claims.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences
between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TR 37.863-01-01 V15.0.0 (2018-06)), in view of Lim et al (US20160112964).

Regarding claim 1, the cited reference 3GPP discloses a user equipment (UE) 
supporting a Dual Connectivity (DC) with Evolved Universal Terrestrial Radio Access (E-UTRA) and New Radio (NR)(Section 4 discloses Dual connectivity (DC) band combinations of LTE 1DL/1UL + one NR band (i.e. E-UTRA and NR Band (table 6.67.1-1)) it covers both the UE and BS side), comprising: a transceiver configured with intra-band non-contiguous DC (3GPP discloses in Section 5.2 (page 23) the used of intra-band non-contiguous EN-DC. Lim also discloses in Fig. 10 a concept illustrating intra-band carrier aggregation (CA) (i.e. intra-band contiguous CA, and intra-band non-contiguous CA)), and configured to transmit an uplink signal and receive a downlink signal; 
and a processor configured to control the transceiver, wherein based on (i) that the E-UTRA including at least E-UTRA operation band 41, (ii) that the NR includes at least NR operation band 41 (See 3GPP table 6.67.1-1 (page266) which discloses DC band combination between E-UTRA and NR Band 41 (i.e. 41 and n41)), (ii) the NR  including at least NR operation band 41, and (iii) that a band to be protected is E-UTRA operation band 30, the transceiver is configured with a predetermined maximum level of a spurious emission (3GPP discloses in table 6.67.3-3 a list of  the protected bands required for the dual connectivity configuration for example DC_41A_n41A, among the list of protected bands there is E-UTRA band 30. Table 6.67.3-3 further discloses that use of maximum level of a spurious emission to protect the bands from the list of bands).

	                      
    PNG
    media_image2.png
    367
    1158
    media_image2.png
    Greyscale

	                  
    PNG
    media_image3.png
    293
    1055
    media_image3.png
    Greyscale


wherein the E-UTRA operation band 41 includes an uplink frequency range of 2496 MHz to 2690 MHz and a downlink frequency range of 2496 MHz to 2690 MHz, and wherein the NR operation band 41 includes an uplink frequency range of 2496 MHz to 2690 MHz and a downlink frequency range of 2496 MHz to 2690 MHz (3GPP clearly discloses in table 6.67.1-1 (page 266) operating bands ranges which includes the frequency ranges for UL/DL for both E-UTRA and NR bands). 
	However, 3GPP does not explicitly teach wherein the predetermined maximum level of a spurious emission is -40 dBm.
In an analogous art Lim teaches wherein the predetermined maximum level of a spurious 
emission is -40 dBm (¶0015 discloses transmitting, from the BS to the first UE, a value of additional maximum power reduction (A-MPR) to protect the second UE. If the first UE is applied with −40 dBm/MHz as a maximum limit of spurious emission for coexistence requirement with the adjacent another UE. Lim also discloses in table 16)).
	                                 
    PNG
    media_image1.png
    719
    514
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lim to prevent interference to adjacent bands.

Regarding claim 6, the combination of 3GPP and Lim discloses all limitations of claim 1. 3GPP further discloses wherein the predetermined maximum level of a spurious emission is applied based on a minimum bandwidth of 1 MHz (Table 6.67.3-3, Page 268 discloses MBW is 1Mhz).

Regarding claim 9, the combination of 3GPP and Lim discloses all limitations of claim 1. 3GPP further discloses wherein the E-UTRA operation band 30 includes an uplink frequency range of 2305 MHz to 2315 MHz and a downlink frequency range of 2350 MHz to 2360 MHz (Section 6.109.1 discloses operating bands for band 30 (table 6.109.1-1, Page 416)).

Regarding claim 10, the combination of 3GPP and Lim discloses all limitations of claim 1. 3GPP further discloses wherein the processor is further configured to receive a network signal related to an additional-maximum power reduction (A-MPR) (Section 6.67.7 discloses A-MPR for operating bands Band 41 and n41 which need to meet need to meet the emission mask for ns_04(i.e. network signal) where Section 6.67.7 discloses that when NS_04 is signalled the emissions must also meet the additional requirements. Also, when NS_04 is signalled, the general spurious emission mask is -25 dBm/MHz, not -30 dBm/MHz (i.e. reduced) (Page 169)).

Regarding claim 11, the combination of 3GPP and Lim discloses all limitations of claim 10. Lim further teaches wherein the predetermined maximum level of a spurious emission is applied based on the network signal related to A-MPR (¶0226 discloses that the A-MPR values which are required when applying the maximum limit of the spurious emission).

Regarding claim 12, the claim is drawn to a method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656. 
The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462